                   Case 6:19-mj-00048-JDP Document 31 Filed 01/25/21 Page 1 of 2
2059

                             UNITED STATES DISTRICT COURT
                                                        for the
                                           Eastern District of California

        UNITED STATES OF AMERICA,                             )
                   v.                                         )
                                                              ) Case No. 6:19-PO-00048 JDP
        JORDAN CHAD BRUCKLACHER                               )
                                                              )
                     Defendant                                )




                                         ORDER TO PAY
                           PROBATION PURSUANT TO A DEFERRED JUDGMENT
                                AGREEMENT BETWEEN THE PARTIES

         The defendant having been found guilty of an offense under 36 CFR § 2.35(b)(2), and pursuant to an agreement
between the government and the defendant,
         IT IS ORDERED: The defendant is placed on unsupervised probation as provided in the agreement between the
parties for a period of 18 months, without a judgment of conviction first being entered. The defendant must comply with
the standard conditions of probation set forth in this order, and the following conditions found on page two:
1. The defendant's probation shall be unsupervised by the probation office.
2. The defendant is ordered to obey all federal, state, and local laws.
3. The defendant shall notify the court and, if represented by counsel, your counsel of any change of address and
    contact number.




Date:         1/14/2021                                                  /s/ Helena Barch-Kuchta
                                                                           Helena Barch-Kuchta
                                                                       United States Magistrate Judge
                         Case 6:19-mj-00048-JDP Document 31 Filed 01/25/21 Page 2 of 2
 AO 246 (Rev. 01/14) Probation Order Under 18 U.S.C. § 3607 (Page 2)


                                                            Conditions of Probation

While on probation, you must also:


    1. The defendant shall complete all requirements of unsupervised probation as issued in the judgment issued on
       January 14, 2021, docket number [__] (I’ll fill this in after I docket the judgement.)

    2. The defendant is ordered to personally appear for Probation Review Hearings on 10/5/2021 and 5/10/2022 at
       10:00 am in Yosemite before U.S. Magistrate Judge Helena Barch-Kuchta.
